MORRISON, Judge.
This is an original application for writ of habeas corpus. Our opinions affirming petitioner’s conviction appear in Doby v. State, 383 S.W.2d 418.
As we pointed out on motion for rehearing, the search warrant was exhibited to petitioner’s counsel, and after examination, counsel stated that he had no objection.
We held this application on our docket to await the action of the Supreme Court of the United States in Linkletter v. Walker, 85 S.Ct. 1731 (June 7, 1965) and Angelet v. Fay, 85 S.Ct. 1750 (June 7, 1965).
We have now concluded that even though petitioner was in the appellate process at the time the Supreme Court handed down Aguilar v. State of Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723, he may not avail himself in this collateral attack of the rule therein announced because of his failure to object to the introduction of the fruits of the search at the time of trial.
The writ of habeas corpus is denied.